t c summary opinion united_states tax_court fernando d rivera petitioner v commissioner of internal revenue respondent docket no 3740-00s filed date fernando d rivera pro_se russell d pinkerton for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for and rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion - should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax and a sec_6651 addition_to_tax of dollar_figure the issues for decision are whether petitioner is entitled to claim dependency_exemption deductions for his three nephews whether petitioner qualifies as a head_of_household whether petitioner is entitled to an earned_income_credit and whether petitioner is liable for the sec_6651 addition_to_tax background some of the facts have been stipulated and are so found at the time that the petition was filed petitioner resided in kokomo indiana during petitioner lived in a house owned by his mother he did not pay any rent to live there but he did pay or contribute to the cost of certain utilities the house has four bedrooms one of which was used exclusively by petitioner’s mother another bedroom was used by petitioner and from time to time during petitioner’s brother the remaining two bedrooms were shared by three of petitioner’s nephews petitioner’s nephews all of whom lived in petitioner’s mother’s house throughout in petitioner’s nephews were abandoned by their parents petitioner’s sister and former brother-in-law and they have lived with petitioner’s mother in her house ever since petitioner’s mother is listed as the guardian custodian of petitioner’s nephews on various school records applicable to the year in issue all of petitioner’s nephews were minors as of the close of but only one was a student for the entire year the other two dropped out of school and worked that year one earned dollar_figure and the other earned dollar_figure petitioner’s mother was not employed during she received social_security_benefits totaling dollar_figure petitioner’s brother who from time to time lived at petitioner’s mother’s house during had income of dollar_figure for that year petitioner was employed as a laborer during his wages for that year were dollar_figure petitioner’s mother petitioner’s brother and petitioner purchased food and clothing for petitioner’s nephews during petitioner’s nephews did not receive any support in any form from their parents during that year petitioner’s federal_income_tax return was filed on date it was prepared at no cost to petitioner by a friend of petitioner’s brother petitioner did not request an extension of time to file his return the income earned by two of petitioner’s nephews as mentioned above was erroneously included in the wage income reported on the return petitioner claimed a dependency_exemption deduction for each of his nephews q4e- and the standard_deduction applicable to a head_of_household he claimed an earned_income_credit computed by treating two of his nephews as qualifying children in the notice_of_deficiency respondent disallowed the dependency_exemption deductions for petitioner’s nephews changed petitioner’s filing_status from head_of_household to single and adjusted the standard_deduction accordingly disallowed the earned_income_credit claimed on petitioner’s return and imposed an addition_to_tax under sec_6651 a discussion dependency_exemption deductions petitioner claimed dependency_exemption deductions for his three nephews on his return generally a taxpayer is entitled to an exemption deduction for each dependent sec_151 the term dependent includes a taxpayer’s nephews over half of whose support for the calendar_year was received from the taxpayer sec_152 the term ‘support’ includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs during petitioner’s nephews did not receive any food shelter clothing etc from their parents instead substantially_all of their support was received from petitioner - - petitioner’s mother and petitioner’s brother taking into account petitioner’s income the amount of his brother’s income the amount of social_security_benefits received by petitioner’s mother and the fact that petitioner’s nephews lived in petitioner’s mother’s house it is unlikely that petitioner contributed more towards the support of his nephews than the combined contributions of his mother and brother although petitioner generously provided food clothing and other items of support for his nephews during he failed to establish that the total amount of the support that he provided exceeded the support his nephews received from other sources namely his brother his mother and with respect to two of them themselves consequently petitioner is not entitled to dependency_exemption deductions for his nephews and respondent’s determination in this regard is sustained filing_status petitioner filed his return as a head_of_household under the circumstances because petitioner is not entitled toa dependency_exemption deduction for at least one of his nephews he does not qualify as a head_of_household sec_2 a respondent’s determination changing his filing_status from head_of_household to single is sustained barned income credit subject_to various conditions and limitations an eligible_individual is entitled to an earned_income_credit sec_32 petitioner was an eligible_individual within the meaning of the applicable statute sec_32 a and nevertheless because of the amount of his income he is not entitled to an earned_income_credit for unless at least one of his nephews was a qualifying_child with respect to him for that year sec_32 b on his return petitioner claimed an earned_income_credit computed by treating two of his nephews as qualifying children among other requirements to be treated as an eligible_child of a taxpayer the child must be a son or daughter of the taxpayer a descendant of a son or daughter of the taxpayer a stepson or stepdaughter of the taxpayer or an eligible_foster_child of the taxpayer sec_32 b petitioner’s nephews obviously are not his children descendants of his children or his stepchildren furthermore they were not his eligible foster children because although he generously contributed towards their support he did not care for them as his own children sec_32 b according to school records petitioner’s mother rather than petitioner was the guardian custodian of petitioner’s nephews during the year in issue it follows that respondent’s determination that petitioner is not entitled to an earned_income_credit for should be sustained and we so hold sec_665l1 a addition_to_tax petitioner did not request an extension to file his return consequently it was due on or before date sec_6072 but it was not filed until date sec_6651 provides for an addition_to_tax of percent of the amount of the tax required to have been shown on the return if the failure_to_file is for not more than month with an additional percent for each month in which the failure_to_file continues to a maximum of percent of the tax in the aggregate if an income_tax return is not filed within days of the prescribed date for filing including extensions the addition_to_tax imposed is not less than the lesser_of dollar_figure or percent of the amount_required_to_be_shown_as_tax on the return sec_6651 the addition_to_tax is applicable unless it is shown that the failure_to_file is due to reasonable_cause and not due to willful neglect id petitioner’s return was filed more than days after date petitioner did not explain why his return was filed late because petitioner has not demonstrated that his failure_to_file a timely federal_income_tax return was due to reasonable_cause and not due to willful neglect he is liable for the addition_to_tax under sec_6651 --- - reviewed and adopted as the report of the small_tax_case division based on the foregoing and to reflect the agreement between the parties as to the correct amount of petitioner’s wage income for decision will be entered under rule
